Citation Nr: 1236413	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  11-16 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Veteran


INTRODUCTION

The Veteran had active military service from February 8, 1957 to October 8, 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for bilateral hearing loss and tinnitus.

The case was most recently before the Board in December 2011.  At that time, the Board remanded the claims to the agency of original jurisdiction (AOJ) for additional development.

As pointed out in the prior remand, the issue of a claim to reopen service connection for a right eye injury has been raised by the record via a statement submitted in June 2011, but had not been adjudicated by the AOJ.  The Board explained that it did not have jurisdiction over this issue and referred it to the AOJ for appropriate action.  In reviewing the record, including Virtual VA, it is not clear if any development has been initiated.  Therefore, the Board is again referring this issue to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that is as likely as not related to his active military service.

2.  The Veteran has tinnitus that is as likely as not related to his active military service.


CONCLUSIONS OF LAW

1.  The Veteran has bilateral hearing loss that was incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).

2.  The Veteran has tinnitus that was incurred in active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In this decision, the Board grants service connection for bilateral hearing loss and tinnitus.  These awards represent a complete grant of the benefits sought on appeal.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this case.

II. Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, certain chronic diseases, such as sensorineural hearing loss, may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  But before service connection may be granted for hearing loss, it must be of a particular level of severity.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that he has bilateral hearing loss and tinnitus as a result of his military service.  Through submitted statements made at his October 2009 VA audiologic examination, he stated that his hearing loss is due to exposure to firearms, grenades, and rifle fire during basic training.  Therefore, he contends that service connection is warranted for bilateral hearing loss.

The Veteran's available service treatment records do not reference complaints of or a diagnosis of hearing loss or tinnitus.  Partial copies of the Veteran's STRs demonstrate whisper voice tests of 15/15 at entry into service and whisper and spoken voice tests of 15/15 at discharge from service.  

Although there is no official documentation of the Veteran's exposure to loud noise during military service, the Veteran's statements are certainly credible in this regard.  His DD-Form 214 shows that he served in the Army from February to October 1957 and that his military occupational specialty was a Lt Weapons Infantryman.  Exposure to loud noise during basic training is certainly consistent with the circumstances and conditions of the Veteran's service.  Although hearing loss is not expressly noted, an in-service injury, disease, or event is established-specifically, in-service exposure to loud noise.  Thus, the Board finds that the Veteran was likely exposed to loud noise during military service as he has stated.  See 38 U.S.C.A. § 1154(a).

The earliest available post-service medical evidence pertaining to hearing loss is a December 1983 treatment record noting a problem of "acute hearing diminishment".  

A February 1986 private treatment record also notes that the Veteran had been examined by a specialist in occupational and industrial medicine and was found to have a small hearing loss.  

A May 1990 VA audiology report notes that Veteran had a progressive bilateral hearing loss as well as occupational noise exposure for the previous 25 years.  He also had vertigo since 1971 and tinnitus for many years.  The diagnosis was moderately severe right ear conductive hearing loss in the low frequencies up to 500 Hertz, with moderate mixed hearing loss in the low frequencies from 1k Hertz to 4k Hertz.  He also had severe conductive left ear hearing loss in the low frequencies up to 500 Hertz with moderately severe hearing loss in the higher frequencies.

An April 1991 private ear, nose, and throat examination also notes a past history of hearing loss and tinnitus.  The Veteran stated that he had been working for 24 years in a noisy environment.  He brought an audiogram that revealed neurosensory hearing loss.  

A June 1991 private internist evaluation notes the Veteran claimed hearing loss since 1983 related to his noise exposure at work.  

An April 1992 audiogram showed the Veteran had severe hearing loss.  

VA outpatient record dated in June 2000 shows that the Veteran stated that he had dizziness, hearing loss, and tinnitus for the last 20 years.

Additional private and VA treatment records continue to note treatment for hearing loss and tinnitus, since then.  

Recent VA audiometric testing revealed that the Veteran had hearing impairment for VA purposes.  The audiogram during an October 2009 VA examination revealed pure tone thresholds in the right ear at the relevant frequencies of 500, 1000, 2000, 3,000, and 4000 Hertz of 95, 100, 100, 105+, and 105+ decibels, respectively; and in the left ear the pure tone thresholds were 90, 95, 100, 105, and 105+ decibels, respectively.  Due to the severity of the Veteran's bilateral hearing loss, the audiologist found that the use of speech recognition scores was precluded.  So there is evidence of bilateral hearing loss sufficient to meet the threshold minimum requirements of 38 C.F.R. § 3.385.

In regard to tinnitus, it is defined as "a noise in the ear, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994).  Because of its inherently subjective nature, even a layman such as the Veteran is considered competent to report these observable manifestations.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"). 
 
As the current disability element of the claims is established by the evidence, the salient question becomes whether the Veteran's current bilateral hearing loss and tinnitus are related to his military service.

In July 2003, a VA audiologist addressed the matter after conducting an examination.  The Veteran reported his service and medical history in regard to his hearing loss and tinnitus.  The examiner noted that the Veteran reported a history of noise exposure in basic training; significantly, however, it was also noted that he was otherwise unclear about his occupational history.  More importantly, this VA examiner commented "[t]his patient's military noise exposure as likely as not a contributing factor to his hearing impairment."

In October 2009, a VA audiology examination was conducted.  The examiner expressed that given "his eight months of military service, the history of conductive loss, aging, and 52 years with very little audiometric evidence, it is less likely as not that this veteran's hearing loss and tinnitus was caused by his military service."  However in reviewing the Veteran's medical history, this VA examiner incorrectly based his conclusion, in part, on the supposition that the first audiometric findings of hearing loss and tinnitus were not until 2002.  As noted above, this conclusion was based on an obvious inaccurate medical history.  Private treatment records (some of which were added to the record after the October 2009 VA opinion) noted a history of hearing loss and tinnitus since 1983.  As there was a 20-year difference between the year that the VA examiner believed the Veteran's hearing loss and tinnitus began and what the treatment records show as the date of onset of the hearing loss and tinnitus, the Board remanded the case to obtain an addendum opinion.   

In January 2012, the same audiologist who conducted the October 2009 VA examination, again reviewed claims file and concluded that the Veteran's hearing loss and tinnitus were less likely than not (less than 50/50 probability) caused by or a result of noise trauma during his military service.  In concluding that the hearing loss was unrelated to the Veteran's military, the examiner cited to several medical authorities (including the Institute of Medicine's study, "Noise and Military Service: Implications of Hearing Loss and Tinnitus," 2005) indicating there is no scientific basis for the delayed onset of noise-induced hearing loss.  He also noted various reasons that the hearing loss and tinnitus were unrelated to service to include, that there was no auditory shift during military service; there was no evidence of acoustic trauma during military service; and finally there was no evidence of any constant pathologic tinnitus noted during military service.  He added that the hearing loss is secondary to a variety of etiologies to include otosclerosis of non military etiology with increasing presbycusis bilaterally, heart and vascular disease, and advanced age.  He added that the circumstances, date, and onset of tinnitus do not match his military service.  Furthermore, he noted the importance of the Veteran's exposure to post service occupational noise and the Veteran's own statements regarding onset in 1990.  

In this case, there are two opposing VA opinions of record.  The VA examiner in July 2003 based her conclusions on the Veteran's reported history indicating that it is as likely as not that the Veteran military basic training at least contributed to his hearing loss.  Whereas, the most recent VA audiologist found his hearing loss and tinnitus unrelated to military service.  The medical opinions of record are all considered competent as they were provided by those possessing the necessary medical competence, education, training, qualifications or experience to, according to 38 C.F.R. § 3.159(a)(1), offer medical diagnoses, statements or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  See also Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) (indicating that, where this is not called into question, VA need not affirmatively establish an examiner's competency). 

However, the Board must weigh the credibility of these medical opinions to determine their ultimate probative value and, in so doing, the Board may favor one medical opinion over another provided there is sufficient explanation of the underlying reasons and bases.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board must account for the evidence it finds persuasive or unpersuasive and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

In this case, the Board finds that both opinions are somewhat flawed, in that the VA examiner in 2003 did not have the Veteran's full medical history to include his 20-year prior history of occupational noise as well as the Veteran's numerous prior statements regarding the onset of his hearing loss and tinnitus many years after service.  However, the October 2009 VA examiner failed to comment on the Veteran's report of inservice acoustic trauma.  Further, this VA examiner failed to comment or reconcile the prior 2003 VA audiologist's opinion.  

Here, in light of the medical evidence establishing the required relationship or correlation between the Veteran's bilateral hearing loss and tinnitus and his military service, the Board finds that 38 C.F.R. § 3.102 warrants application.  According to 38 C.F.R. § 3.102, when reasonable doubt arises regarding service origin, the degree of disability, or any other point, this doubt will be resolved in the Appellant's favor.  A reasonable doubt is one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  This is particularly significant in this case, as the 2003 VA examiner despite not having access to the Veteran's claim file found that the military noise exposure contributed to his hearing loss and tinnitus.  This statement seems to imply that regardless of any post service noise exposure, his military acoustic trauma still had a hand in his hearing loss and tinnitus.

Here, the evidence supporting the claims certainly is at least on balance with and as probative as any evidence against the claims concerning whether the Veteran's bilateral hearing loss and tinnitus are proximately due to or the result of military acoustic trauma.  Therefore, especially when resolving all reasonable doubt in his favor regarding the etiology of his bilateral hearing loss and tinnitus, it is at least as likely as not they were incurred as a result of the noise exposure in service.  38 C.F.R. § 3.102.  His claims therefore must be granted.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


